Exhibit 10.19
[logo.jpg]
 
500 Expressway Drive South
Brentwood, NY 11717
Phone: 631.231.4600
Fax: 631.404.3899
www.medical-action.com
 
June 14, 2012




Mr. John Sheffield
[_______________]
[_______________]


Dear John,


As approved by Paul D. Meringolo, CEO & President, and the Board of Directors, I
am providing you with a summary of your Fiscal Year 2013 compensation program as
an Executive Officer and member of the Executive Leadership Team:


·  
Base Salary - $10,576.92 bi-weekly (Subject to applicable taxes)

·  
Bonus Opportunity at 50% of base upon achievement of $12.7M in Operating Income

·  
20,000 Restricted Shares granted upon achievement of $15M in Operating Income

·  
Car allowance of $15,000 per year to include gas reimbursement



Your leadership and dedication to our Values in Action will allow us to achieve
our goals in FY’13.  Please sign and return this document to me at your earliest
convenience.


Sincerely,
 
/s/ Laurie Darnaby
   
Laurie Darnaby, SPHR
   
Vice President of Human Resources
               
/s/ John Sheffield
 
06/28/2012
John Sheffield, CFO
 
Date